UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                          UNITED STATES

                                                    v.

                            Airman First Class SHAWN M. DOUP
                                  United States Air Force

                                             ACM S32347

                                            4 October 2016

         Sentence adjudged 7 July 2015 by SPCM convened at Joint Base Pearl
         Harbor-Hickam, Hawaii. Military Judge: Shelly Schools (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 4 months, and
         reduction to E-1.

         Appellate Counsel for Appellant: Major Lauren A. Shure and Captain Annie
         W. Morgan.

         Appellate Counsel for the United States: Mr. Gerald R. Bruce.

                                                 Before

                                  DREW, J. BROWN, and MINK
                                    Appellate Military Judges

         This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under Rule of Practice and Procedure 18.4.

PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT



             KURT J. BRUBAKER
             Clerk of the Court